 



Exhibit 10.03
 

Amendment No. 2 to Employment Agreement
 

         WHEREAS, on January 24, 2000, Intuit Inc. (the “Company”) and Stephen
M. Bennett entered into an Employment Agreement (the “Agreement”); and

         WHEREAS, the Agreement provides that Mr. Bennett has a target bonus of
150% of his annual base salary;

         WHEREAS, on October 23, 2001 the Compensation Committee of the Board of
Directors of Intuit Inc. determined that Mr. Bennett’s target percentage under
the Incentive Plan for Leaders for the August 1, 2001 through July 31, 2002
fiscal year shall be 160%;

         RESOLVED, that Paragraph (a) of Section 3 of the Agreement that details
Mr. Bennett’s annual incentive bonus compensation is hereby amended and restated
in its entirety to read as follows:

         (a)  Your bonus for Intuit’s 2002 fiscal year will be determined
pursuant to Intuit’s Incentive Plan for Leaders, the executive incentive bonus
compensation program in effect for Intuit’s 2002 fiscal year. Your Incentive
Plan for Leaders target percentage for Intuit’s 2002 fiscal year is 160%. For
each fiscal year thereafter, the Compensation Committee will determine your
target percentage under the then existing executive incentive bonus compensation
program. Your bonus will not be less than 80% of your target percentage in any
year. The maximum percentage of target that you may be paid in any year will be
determined by the then existing executive incentive bonus compensation program.
The Incentive Plan for Leaders does not limit the bonus that may be payable for
performance that exceeds expectations.

         This Amendment No. 2 is entered into as of October 23, 2001.

INTUIT INC.

      By:   /s/  Greg Santora
         Chief Financial Officer   /s/  Stephen M. Bennett

